Mr. Justice Wole
delivered the opinion of the court.
Any communication of a libel to another person is a publication of the same. 36 C. J. 1223; 37 C. J. 141.
A man who distributes handbills containing libelous matter presumptively communicates their contents to other persons and is guilty of publishing a libel.
The appellant maintains that there could be no malice in this case as he did not know how to read or write. Indeed, there was evidence tending to show that as soon as the' ap*598pellant discovered the nature of the publication he destroyed the copies he had left.
Malice must he presumed from the publication itself. Otherwise editors, publishers and various other persons could escape responsibility. 16 Cal. Jur. 166; In re Kowalsky, 73 Cal. 120; Commonwealth v. Snelling, 15 Pick. 337. Anyone not knowing the contents of a handbill should apprise himself of its contents before distributing it. When he distributes, although ignorantly, he does a wrongful act intentionally. Under section 245 of the Penal Code an injurious publication is presumed to have been malicious if no justifiable motive for making it is shown.
The District Court of Ponce probably bore the situation of defendant in mind when it limited the penalty to $25 fine. The charges in the libel were grave. We see no reason to reverse the judgment or intervene in the discretion of the court in fixing the fine.
The judgment will be affirmed.
Mr. Justice Texidor dissented.